      Case 4:19-cv-02337 Document 53 Filed on 04/09/20 in TXSD Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 SHIRLEY WILLIAMS, Individually and as             §
 Anticipated Personal Representative of the        §
 Estate of MARVIN WILLIAMS, SR.,                   §
 Deceased, and on Behalf of All Heirs, and         §
 PAMELA HALL, CHARISSE WHEELER,                    §
 TERRELL CHAMBERS and MARVIN                       §
 WILLIAMS, JR., Individually,                      §      CIVIL ACTION NO. 4:19-cv-02337
                                                   §
        Plaintiffs,                                §
                                                   §
        v.                                         §
                                                   §
 AVON PRODUCT, INC., et al.                        §
                                                   §
        Defendants.


                      PLAINTIFFS’ RULE 26(a)(1) INITIAL DISCLOSURES

       NOW COME Plaintiffs SHIRLEY WILLIAMS, Individually and as Anticipated Personal

Representative of the Estate of MARVIN WILLIAMS, SR., Deceased, and on Behalf of All

Heirs, and PAMELA HALL, CHARISSE WHEELER, TERRELL CHAMBERS and MARVIN

WILLIAMS, JR., Individually, and hereby make their initial disclosures as required by Fed. R.

Civ. P. 26.


       (i)     The name and, if known, the address and telephone number of each
               individual likely to have discoverable information-along with the subjects of
               that information-that the disclosing party may use to support its claims or
               defenses, unless the use would be solely for impeachment;

               RESPONSE:

               Shirley Williams (Plaintiff and Anticipated Personal Representative of the Estate)
               Via Plaintiffs’ Counsel
               Sugarland, Texas
Case 4:19-cv-02337 Document 53 Filed on 04/09/20 in TXSD Page 2 of 4



       Mrs. Williams is the widow of Marvin Williams, Sr. and will testify live or by
       deposition (discovery and trial video deposition, taken in this case) Mrs. Williams
       will testify as to the changes that occurred in Decedent Marvin Williams’
       lifestyle, his physical and mental health, and the damages incurred as a result of
       his asbestos-related disease, malignant mesothelioma and subsequent death.
       These damages include mental anguish, pain and suffering, expenses incurred and
       loss of enjoyment of a full and complete life, both in the past and in the future.
       She will also testify about her own past, present and future loss of consortium.
       Mrs. Williams will also will testify as to Decedent Marvin Williams, Sr.’s
       exposure to asbestos-containing products manufactured, sold and/or distributed by
       Defendants herein. Mrs. Williams will also testify as to any other matter or
       condition relevant to this cause of action.

       Pamela Hall (Daughter of Decedent Marvin Williams, Sr.)
       Via Plaintiffs’ Counsel
       Richmond, Texas

       Pamela Hall is the adult daughter of Decedent Marvin Williams, Sr. She may
       testify as to the changes that occurred in Decedent’s lifestyle, his physical and
       mental health, and the damages incurred as a result of Decedent’s asbestos-related
       disease, malignant mesothelioma. These damages include mental anguish, pain
       and suffering, and loss of enjoyment of a full and complete life, both in the past
       and in the future. She may also testify about her own past, present and future loss
       of consortium.

       Charisse Wheeler (Daughter of Decedent Marvin Williams, Sr.)
       Via Plaintiffs’ Counsel
       Sicklerville, NJ

       Charisse Wheeler is the adult daughter of Decedent Marvin Williams, Sr. She
       may testify as to the changes that occurred in Decedent’s lifestyle, his physical
       and mental health, and the damages incurred as a result of Decedent’s asbestos-
       related disease, malignant mesothelioma. These damages include mental anguish,
       pain and suffering, and loss of enjoyment of a full and complete life, both in the
       past and in the future. She may also testify about her own past, present and future
       loss of consortium.

       Terrell Chambers (Son of Decedent Marvin Williams, Sr.)
       Via Plaintiffs’ Counsel
       Miami, FL

       Terrell Chambers is the adult son of Decedent Marvin Williams, Sr. He may
       testify as to the changes that occurred in Decedent’s lifestyle, his physical and
       mental health, and the damages incurred as a result of Decedent’s asbestos-related

                                        2
Case 4:19-cv-02337 Document 53 Filed on 04/09/20 in TXSD Page 3 of 4



         disease, malignant mesothelioma. These damages include mental anguish, pain
         and suffering, and loss of enjoyment of a full and complete life, both in the past
         and in the future. He may also testify about his own past, present and future loss
         of consortium.

         Marvin Williams, Jr. (Son of Decedent Marvin Williams, Sr.)
         Via Plaintiffs’ Counsel
         The Colony, Texas

         Marvin Williams, Jr. is the adult son of Decedent Marvin Williams, Sr. He may
         testify as to the changes that occurred in Decedent’s lifestyle, his physical and
         mental health, and the damages incurred as a result of Decedent’s asbestos-related
         disease, malignant mesothelioma. These damages include mental anguish, pain
         and suffering, and loss of enjoyment of a full and complete life, both in the past
         and in the future. He may also testify about his own past, present and future loss
         of consortium.

         Barbara Davis (Sister of Decedent Marvin Williams, Sr.)
         Via Plaintiffs’ Counsel
         Philadelphia, PA

         Barbara Davis is the sister of Decedent Marvin Williams, Sr. She may testify as to
         the changes that occurred in Decedent’s lifestyle, his physical and mental health,
         and the damages incurred as a result of Decedent’s asbestos-related disease,
         malignant mesothelioma. These damages include mental anguish, pain and
         suffering, and loss of enjoyment of a full and complete life, both in the past and in
         the future. Mrs. Davis will also testify as to Decedent Marvin Williams, Sr.’s
         exposure to asbestos-containing talcum powder products manufactured, sold
         and/or distributed by Defendants herein.

         Plaintiffs reserve the right to supplement this response as Plaintiffs’ investigation
         continues.

 (ii)    a copy-or a description by category and location-of all documents,
         electronically stored information, and tangible things that the disclosing
         party has in its possession, custody or control and may use to support its
         claims or defenses, unless the use would be solely for impeachment;

         See Plaintiffs’ Discovery Responses, Decedent’s Exposure History Sheet, medical
         records, billing records, social security records, military records, and/or
         authorizations which have been and will be produced in this case. Plaintiffs
         reserve the right to supplement this response as Plaintiffs’ investigation continues.

 (iii)   a computation of each category of damages claimed by the disclosing party-

                                           3
     Case 4:19-cv-02337 Document 53 Filed on 04/09/20 in TXSD Page 4 of 4



              who must also make available for inspection and copying under Rule 34 the
              documents or other evidentiary material, unless privileged or protected from
              disclosure, on which each computation is based, including materials bearing
              on the nature and extent of injuries suffered;

              The categories of damages in this case will include without limitation past
              medical expenses, other special damages, loss of consortium and mental suffering
              and emotional distress of Decedent and his family members, damages for
              Decedent’s pain, suffering, mental anguish, emotional distress, disfigurement,
              general damages, and punitive damages. Calculations of non-economic damages
              are within the province of the jury. Plaintiffs reserve the right to revise this list of
              damages as discovery progresses.

              Plaintiffs are making a lost wages claim in this case and will provide a
              computation when available. For purposes of medical damages, see Decedent’s
              medical billings records that have been or will be produced in this case. Plaintiffs
              reserve the right to supplement this request pursuant to the Federal Rules of Civil
              Procedure. Plaintiffs may rely upon the testimony of treating doctors, as well as
              medical experts as to the reasonable and necessary medical expenses.

       (iv)   for inspection and copying as under Rule 34, any insurance agreement under
              which an insurance business may be liable to satisfy all or part of a possible
              judgment in the action or to indemnify or reimburse for payments made to
              satisfy the judgment.

              Not applicable as to Plaintiffs.

Dated: April 9, 2020

                                                     SIMON GREENSTONE PANATIER, PC

                                                     /s/Dana C. Simon
                                                     Dana C. Simon (Admitted pro hac vice)
                                                     1201 Elm Street, Suite 3400
                                                     Dallas TX 75270
                                                     Phone: 214-276-7680
                                                     Facsimile: 214-276-7699
                                                     dsimon@sgptrial.com




                                                 4
